Goldstein, J.,
concurs in part and dissents in part and votes to reverse the interlocutory judgment appealed from, on the law and the facts, to hold the defendant Jennifer Newman at fault in the happening of the accident, to reinstate the verdict in favor of the plaintiffs and against the defendants John F. Seery and Christine M. Seery, and to grant the defendants a new trial as to apportionment of fault, with the following memorandum: I agree with the majority that, as a matter of law, the defendant Jennifer Newman was negligent and her negligence was a proximate cause of the accident. However, in my opinion, the evidence adduced at trial established that the defendant John F. Seery’s negligence contributed to the accident. Seery admitted that he saw Newman’s vehicle from 20 to 25 feet away moving into his lane of travel. Acknowledging that he “wasn’t sure what [Newman] was doing”, he claims that he slowed down. However, he acknowledged that he made no attempt to stop until impact was inevitable, and did not sound his horn.
Seery claimed that he was traveling at about 20 miles per hour, about 10 miles per hour below the posted speed limit of 30 miles per hour (see, Code of Vil. of Garden City § 193-1) because of wet weather conditions (see, Vehicle and Traffic Law § 1180 [a]). However, according to Newman, when she saw Seery’s vehicle, it was traveling at 40 to 50 miles per hour.
Upon impact, Newman’s car spun around onto someone’s front lawn. The whole side of Newman’s vehicle “was completely smashed in”. Testimony with respect to the condition of the vehicle was corroborated by photographic evidence.
Seery’s failure to sound his horn and his belated attempt to stop to avoid a vehicle which he observed in his lane of travel constituted negligence which contributed to the accident (see, Panariello v Ballinger, 248 AD2d 452). An operator of a vehicle “ ‘may not proceed recklessly into [an] intersection in disregard of a vehicle traveling on an intersecting street after he knows or has reason to know that the vehicle has entered or is about to enter the intersection without stopping’ ” (Beechey v De-Sorbo, 53 AD2d 727, 728).
Moreover, the testimony that Seery was traveling at the speed of 40 to 50 miles per hour constituted competent evidence that he was traveling at an excessive rate of speed (see, LoFaso v Jamaica Buses, 63 AD2d 998; Beechey v DeSorbo, supra, at 729). As this Court noted in LoFaso v Jamaica Buses (supra, at 998), “[a] layman is qualified to characterize the relative speed of a vehicle” and “any person of ordinary intelligence can tell when a [vehicle] is traveling ‘fast’ or ‘slow’ or *454variations thereof’. Whether the witness has had a sufficient opportunity to observe the vehicle to estimate speed is also a matter which should be left to the trier of facts (see, Beechey v DeSorbo, supra, at 728). The jury could also infer that Seery’s vehicle was traveling at an excessive rate of speed from the nature of the impact and the extent of the damage (see, Patti v Fenimore, 181 AD2d 869, 871). It was reasonable to infer that his speed was a proximate cause of the accident (see, Olsen v Baker, 112 AD2d 510).
Accordingly, the jury’s verdict finding Seery to some degree at fault in the happening of the accident is supported by the weight of the credible evidence. The fact that Newman was also responsible does not absolve Seery of liability or warrant setting aside the verdict in favor of the plaintiff passengers against him (see, Agustin v Beth Israel Hosp., 185 AD2d 203).